       Case 4:20-cv-01256-BSM Document 6 Filed 12/02/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

WESLEY C. KRAFT-DAVIS                                                      PLAINTIFF

v.                        Case No. 4:20-CV-001256-BSM

DEPARTMENT OF THE INTERIOR,
David Bernhardt, Secretary                                               DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 2nd day of December, 2020.



                                                 UNITED STATES DISTRICT JUDGE
